Fourth Court of Appeals
                                San Antonio, Texas
                                       March 7, 2014

                                   No. 04-13-00441-CV

             RIO GRANDE H2O GUARDIAN and Albert Furney Muller, Jr.,
                               Appellants

                                              v.

ROBERT MULLER FAMILY PARTNERSHIP LTD, DBA Robert Muller LTD and Rosetta
                          Stone, LLC,
                           Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013CVQ001860D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court